DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s Amendments to the Claims filed on February 2, 2022 is respectfully acknowledged. The previous 35 U.S.C. 112 rejection is hereby withdrawn. Claims 3, 4, 6, and 9-14 are pending for examination.

Response to Arguments
3. 	Applicant’s arguments regarding the drawing objections have been considered but are not persuasive. Examiner acknowledges Applicant’s explanation of boxes 3, 5 and 13 of the sole figure. However, the actual words describing the steps of the operation of the vehicle need to be inside of the boxes shown in the sole figure.
	Applicant’s arguments with respect to claim(s) 3, 4, 6, and 9-14 have been considered but are not persuasive. Particularly, Applicant states that “Uematsu’s real-time system does not describe (i) calculating, in advance of an autonomous driving operation, whether optimal temperatures will be exceeded, or (ii) adjusting the planned driving speed of the motor vehicle when the calculating step indicates an exceedance of the respective predetermined optimal temperatures during the autonomous driving operation by changing an autonomous driving speed during the autonomous driving operation that either limits or prevents the controllable vehicle components from exceeding their respective predetermined optimal temperatures during the autonomous driving operation”, because  “Uematsu relates to an automatic retarder controller for automatically controlling a cooled retarder mounted on a mine dump truck”. However, Uematsu et al. discloses the limitation “calculating, in advance of an autonomous driving operation, whether controllable vehicle components of the motor vehicle, which include a cooling fan, a cooling flap and/or a pump, will exceed their predetermined optimal temperatures during the autonomous driving based upon a planned driving route, speed and/or acceleration during the autonomous driving operation of the motor vehicle” by teaching a controller 10 estimates an estimated oil temperature Tp that flows through a hydraulic pump after a first reference period of time ts1, based on the detected cooling oil temperature T detected by second means 24 and a controlled constant vehicle speed (Col. 1, lines 17-44; Col. 4, lines 49-61). Uematsu et al. further discloses the limitation “adjusting the planned speed when the calculating step indicates an exceedance of the respective predetermined optimal temperatures during the autonomous driving operation by changing an autonomous driving speed for the autonomously operable motor vehicle during the autonomous driving operation that either limits or prevents the controllable vehicle components from exceeding their respective predetermined optimal temperatures during the autonomous driving operation” by teaching that controller 10 controls the vehicle speed to remain constant when the cooling oil temperature T exceeds the heat balance critical temperature To. When the estimated oil temperature Tp after the first reference period of time ts1 exceeds the heat balance critical temperature To, the driving signal GA is increased to increase the braking force. In this situation, the moment the braking force is increased, the temperature rises, but as is clear when this is regarded as abrupt braking, the rise in the temperature is extremely small, and the rise in the temperature is absorbed within the first reference period of time ts1. Consequently, the actual oil temperature T may be the heat balance critical temperature To, but does not reach an overheating temperature which is higher. Applicant highlights limitations such as “in advance of an autonomous driving operation” with emphasis to which Uematso is silent. However, Examiner’s position is that automatic control of the speed of the vehicle as taught by Uematso is considered to be an example of autonomous driving operation of the vehicle, and it is considered that the vehicle would not be controlled to operate at a constant/planned speed unless it is done in advance. Because there are no specifics in the claim language further defining the limitation “in advance”, it is therefore considered that Ing et al. in view of Uematsu et al. still overcome the rejection of claim 3 as amended.

Drawings
4. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a flowchart showing the details of how the autonomous motor vehicle equipped with a thermal management system is operated must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

7. 	Claim(s) 3, 6, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. (US 10,870,368 B2) in view of Uematsu et al. (US 6,299,263 B1).

	Regarding claims 3, 9 and 10, Ing et al. discloses a control system having a non-transitory computer program product having program code configured for carrying out a method for operating an autonomously operable motor vehicle having a thermal management system (i.e. thermal management system 900 of a vehicle may communicate with a battery heating and/or cooling system 903 — Col. 27, lines 6-8).
	Ing et al. does not disclose the control system and method comprising the steps of:
calculating, in advance of an autonomous driving operation, whether controllable vehicle components of the motor vehicle, which include a cooling fan, a cooling flap and/or a pump, will exceed their predetermined optimal temperatures during the autonomous driving based upon a planned driving route, speed and/or acceleration during the autonomous driving operation of the motor vehicle; and
	adjusting the planned driving speed of the motor vehicle by changing an autonomous driving speed for the autonomously operable motor vehicle during the autonomous driving operation that either limits or prevents the controllable vehicle components from exceeding their respective predetermined optimal temperatures during the autonomous driving operation.
	However, Uematsu et al. discloses the limitation “calculating, in advance of an autonomous driving operation, whether controllable vehicle components of the motor vehicle, which include a cooling fan, a cooling flap and/or a pump, will exceed their predetermined optimal temperatures during the autonomous driving based upon a planned driving route, speed and/or acceleration during the autonomous driving operation of the motor vehicle” by teaching a controller 10 estimates an estimated oil temperature Tp that flows through a hydraulic pump after a first reference period of time ts1, based on the detected cooling oil temperature T detected by second means 24 and a controlled constant vehicle speed (Col. 1, lines 17-44; Col. 4, lines 49-61). 
	Uematsu et al. further discloses the limitation “adjusting the planned speed when the calculating step indicates an exceedance of the respective predetermined optimal temperatures during the autonomous driving operation by changing an autonomous driving speed for the autonomously operable motor vehicle during the autonomous driving operation that either limits or prevents the controllable vehicle components from exceeding their respective predetermined optimal temperatures during the autonomous driving operation” by teaching that controller 10 controls the vehicle speed to remain constant when the cooling oil temperature T exceeds the heat balance critical temperature To. When the estimated oil temperature Tp after the first reference period of time ts1 exceeds the heat balance critical temperature To, the driving signal GA is increased to increase the braking force. In this situation, the moment the braking force is increased, the temperature rises, but as is clear when this is regarded as abrupt braking, the rise in the temperature is extremely small, and the rise in the temperature is absorbed within the first reference period of time ts1. Consequently, the actual oil temperature T may be the heat balance critical temperature To, but does not reach an overheating temperature which is higher (Col. 4, line 62 – Col. 5, line 39). 
	Examiner’s position is that automatic control of the speed of the vehicle as taught by Uematsu et al. is considered to be an example of autonomous driving operation of the vehicle, and it is considered that the vehicle would not be controlled to operate at a constant/planned speed unless it is done in advance.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method and product of Ing et al. to include the features of Uematsu et al. in order to prevent overheating, and can more precisely control the vehicle speed to remain constant.

	Regarding claim 6, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Ing et al. further discloses wherein in the autonomous driving operation, the controllable vehicle components (i.e. battery, navigation system) are set optimally in control terms in the thermal management system with regard to the planned driving route, speed and/or acceleration (i.e. thermal management system 900 may access data points such as driver characteristics, wherein drivers may tend to drive faster and/or more aggressively thus having a negative effect on the temperature of the battery requiring the need for heating and/or cooling of a battery of the vehicle during a trip; thermal management system 900 may access data points such as route characteristics. While a vehicle is in use, a GPS signal may allow components of the vehicle to determine a present location. There are many ways in which a vehicle may either determine or predict a destination. For example, a user may enter a destination through a user interface or may request a destination via communication with an artificial intelligence assistant. A vehicle may also predict a destination based on a number of factors, such as driver history — Col. 29, lines 22-42).

	Regarding claim 11, Ing etal. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Uematsu etal. further discloses wherein the calculating step precedes the adjusting step (i.e. the estimating step precedes the speed controlling step of controller 10 — Col. 4, lines 49-61).

	Regarding claim 12, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose a second step of calculating whether the controllable vehicle components of the motor vehicle will exceed their predetermined optimal temperatures during the autonomous driving operation based upon the adjusted planned driving speed.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. in view of Uematsu et al. to include a second step of calculating whether the controllable vehicle components of the motor vehicle will exceed their predetermined optimal temperatures during the autonomous driving operation based upon the adjusted planned driving style, since the system of Uematsu et al. facilitates the flow of oil through multiple vehicle components.

	Regarding claim 13, Ing et al. in view of Uematsu et al. overcomes the method as claimed in claim 12 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose initiating the autonomous driving operation following the second calculating step.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. in view of Uematsu et al. to include initiating the autonomous driving operation following the second calculating step since the system of Ing et al. facilitates autonomous driving of the vehicle.

	Regarding claim 14, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose wherein the calculating step further comprises, in advance of the autonomous driving operation, calculating the respective predetermined optimal temperatures.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. in view of Uematsu et al. to include wherein the calculating step further comprises, in advance of the autonomous driving operation, calculating the respective predetermined optimal temperatures, since the system of Ing et al. facilitates the determination of threshold temperatures in order to maintain an efficient thermal management system.

8. 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. (US 10,870,368 B2) in view of Uematsuet al. (US 6,299,263 B1) as applied to claims 3, 6, 7, and 9-14 above, and further in view of Filipkowski et al. (US 2019/0351740 A1).

	Regarding claim 4, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose wherein the controllable vehicle components comprise controllable drive components which, in the autonomous driving operation, are autonomously
controlled and regulated by the thermal management system in such a way that the controllable drive components are operated in either a predetermined or a maximally efficient temperature range with regardto the planned driving style in the autonomous driving operation.
	However, Filipkowski et al. discloses a thermal management system 500 that comprises two coolant loops driven by pumps 536 and 572, and an outside condenser 560 which includes a fan) [0061, 0070], and the ability to selectively route coolant to the various components of the coolant loop — including those components that transfer heat to the coolant and those components that extract heat from the coolant— enables the thermal management system 500 to be operated in the most efficient manner possible) [0065].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. to include the features of Filipkowski et al. in order to operate the thermal management system 500 to be in the most efficient manner possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664